IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 96-20333
                          Summary Calendar
                       _____________________

ALLEN L. LAMAR, ET AL.,

                                                         Plaintiffs,

                              versus

H. H. COFFIELD, Former Chairman TBC;
WALTER L. PFLUGER, Member Board of
Corrections; JAMES M. WINDHAM,
Member Board of Corrections;
LESTER BOYD, Member Board of
Corrections; WALTER M. MISCHER,
Member Board of Corrections;
DAVID D. ALLEN, Member Board
of Corrections; W. ERVIN JAMES,
Member Board of Corrections;
FRED W. SHIELD, Member Board of
Corrections; L. H. TRUE, Member
Board of Corrections;
GEORGE J. BETO, Dr., Director of
the Texas Department of Corrections,

                                               Defendants-Appellees,
ROBERT LEE MUDD,

                                                Movant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. CA-H-72-1393
_________________________________________________________________

                         August 12, 1997
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
     Robert Lee Mudd, # 424596, appeals the district court’s denial

of his motion to intervene or, in the alternative, for relief from

judgment.   The Prison Litigation Reform Act (“PLRA”) of 1995, Pub.

L.   No.    104-134,   110   Stat.     1321   (1996)     provides   that

“[n]otwithstanding any filing fee, or any portion thereof, that may

have been paid, the court shall dismiss the case at any time if the

court determines that . . . the action or appeal . . . is frivolous

or malicious.”   28 U.S.C. § 1915(e)(2)(B)(ii).        We dismiss Mudd’s

appeal as frivolous, and warn him that future frivolous actions in

the district court or in this court may result in his being unable

to proceed in forma pauperis every again.     See 28 U.S.C. § 1915(g)

(“In no event shall a prisoner bring a civil action or appeal a

judgment in a civil action or proceeding under this section if the

prisoner has, on 3 or more prior occasions, while incarcerated or

detained in any facility, brought an action or appeal in a court of

the United States that was dismissed on the grounds that it is

frivolous . . . .”).

     Despite our dismissal of Mudd’s frivolous claim, the PLRA

requires that he pay the full filing fee of $105 for this appeal.

Mudd was ordered to pay an initial filing fee of $50 and monthly

installments of $12.50 were ordered deducted from his prison trust


under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




                                 -2-
account.   Court records reflect that the initial $50 fee has not

yet been paid.   Mudd is therefore ordered to pay the $50 fee to the

district court immediately.

                                                  APPEAL DISMISSED.




                                 -3-